The amended decree appealed from makes no mention as to what educational institution Rosemary shall be compelled to attend. I do not agree that this court should attempt to dictate that she must attend a college in this State.
Under a former consent decree the defendant paid $825 per year until June 1, 1943, at about which time Rosemary became 18 years of age, graduated from high school, and desired to continue her education. No payments were made after June 1, 1943, up to the entry of the instant amended decree December 14, 1943. The record shows that the defendant has an average income in excess of $10,000 per year. The circuit judge decreed that he pay $800 per year for the tuition, room and board of Rosemary for collegiate education, and $25 per month for her support and maintenance, making a total of $1,100 per year, until she becomes 21 years of age, approximately 2 1/2 years. The need for this amount was established by the proofs, and the ability of the defendant to pay it was likewise fully established. I see no occasion to reduce the amount or to remand for further testimony as to the ability of the defendant to pay. The decree is affirmed without modification, with costs to appellee.
STARR, C.J., and NORTH, WIEST, BUTZEL, BUSHNELL, and SHARPE, JJ., concurred with BOYLES, J. *Page 440